Writ of habeas corpus in the nature of an application to reduce bail upon Nassau County indictment No. 1333/10.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Nassau County indictment No. 1333/10 from the sum of $750,000 bond with a cash bail alternative of $500,000, to the sum of $500,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $250,000 as a cash bail alternative; in the event that the bail of $500,000, which was previously set, has not been exonerated and returned to the person who posted it, then, the bail already posted shall satisfy the $500,000 bail required. Mastro, J.P., Leventhal, Hall and Lott, JJ., concur.